 



Exhibit 10.3
SECOND AMENDMENT
TO THE
GENESCO INC. DEFERRED INCOME PLAN
     Genesco Inc., pursuant to the power granted to it by Section 11.2 of the
Genesco Inc. Deferred Income Plan (the “Plan”) hereby amends the Plan as
follows, effective as of January 1, 2005:
I.
     Delete in its entirety Section 3.1(b)(i) and substitute in lieu thereof the
following:
     (i) Compensation. Each Participant who is an employee of the Company may
elect to defer from 2% to 20% of his Compensation which would have been received
in the Plan Year, but for the deferral election. Such percentage shall be
withheld from each payment of Compensation.
     IN WITNESS WHEREOF, this amendment has been executed on behalf of the
Company on this 17th day of May, 2005.

         
 
  GENESCO INC.  
 
       
ATTEST:
       
 
       
 
  By:   /s/ James S. Gulmi
 
       
 
       
/s/ Buford Eubanks
  Title:   Senior Vice President-Finance
 
       
 
       
ATTEST:
       
 
       
 
  By:   /s/ John W. Clinard
 
       
 
       
/s/ Buford Eubanks
  Title:   Vice President Administration
 
       

 